UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8383


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL L. MOORE, a/k/a Gadget,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00362-JCC-1)


Submitted:    April 8, 2009                 Decided:   April 17, 2009


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael L. Moore, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael L. Moore appeals the district court’s order

denying Moore’s motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          United States v. Moore, No. 1:97-cr-

00362-JCC-1    (E.D.   Va.   filed   Sept.   3,   2008;    entered    Sept.   4,

2008).     We dispense with oral argument because the facts and

legal    contentions   are    adequately     presented    in   the    materials

before   the   court   and   argument     would   not    aid   the   decisional

process.

                                                                       AFFIRMED




                                      2